 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Edward J Gladney,                               No. CV-17-00427-TUC-DCB
10                   Plaintiff,                       ORDER
11    v.
12    JT Shartle, et al.,
13                   Defendants.
14
15          Upon Defendant’s Motion for Stay of Proceeding Due to Federal Government
16   Shutdown, and good cause appearing,
17          IT IS ORDERED that the Motion for Stay (Doc. 59) is GRANTED.
18          IT IS FURTHER ORDERED that the above-captioned case is stayed pending the
19   filing of a Notice of Resumed Government Activity by Defendant.
20          IT IS FURTHER ORDERED that Defendant shall file a Notice of Resumed
21   Government Activity within five (5) business days of the U.S. Department of Justice being
22   funded and counsel’s returning to work and, if applicable.
23          IT IS FURTHER ORDERED that after the stay is lifted, the Response to the
24   currently pending Motion to Compel and the en camera filing shall be due within 14 days.
25          IT IS FURTHER ORDERED extending discovery for 30 days after the stay is
26   lifted, and all other case management deadlines to be adjusted accordingly.
27   //
28   //
 1   Dated this 4th day of January, 2019.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                 -2-
